We need not inquire whether the defendant's plea of nolo contendere would be admissible evidence against him in a suit between him and some other party than the state. In a suit brought against him by his lessor for selling intoxicating liquor in violation of covenant, the plaintiff would not be bound by the defendant's acquittal in a criminal prosecution for the same act. In this case, the parties are the same as in the case in which the judgment was rendered; and the decisive thing is not the former plea, but the former judgment. The judgment recovered by the state is not a compromise in the sense of being something less than a conviction. It could have been rendered on no other *Page 433 
ground than the defendant's guilt. It would be invalid if the record showed that he was not guilty, or that the question of his guilt had not been determined against him by plea or by proof. His plea was an implied confession of the offence charged. His guilt was a "necessary legal inference from the implied confession." Com. v. Horton, 9 Pick. 206, 208. Between him and the state, it is not material whether he said he was guilty, or said something from which the law necessarily inferred his guilt. Whatever the form or substance of his plea, the judgment rendered against him is valid; and being valid, it is conclusive between these parties. Between them, its effect does not depend upon the question whether he admitted his guilt or denied it, or whether his confession was express or implied.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.